DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 April 2022 is being considered by the examiner.

Drawings
Applicant’s Argument with respect to the objection to the drawings are valid. Previous objection for failing to comply with 37 C.F.R.  1.83(a) is withdrawn. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US Pub. 2018/0026341, “Mow” as disclosed in Applicant’s IDS), in view of Ouyang et al. (US Pub. 2016/0308563, “Ouyang”).

Regarding claim 55, Mow in figure 8 discloses an electronic assembly, comprising: an antenna module, including: an integrated circuit (IC) package (152, see [0050]) encased in a conformal shield (shield 164), the conformal shield to provide electromagnetic shielding for the IC package (152), an antenna patch support (printed circuit 150) having a first face coupled to the IC package (152) and an opposing second face, a connector (168) coupled to the antenna patch support (150) on the first face (see Fig. 8), the connector for transmitting signals into and out of the antenna module (see [0056] ), and a fastener (screw 166 or other fasteners) for securing the antenna module (150) to a chassis (12), and one or more antennas (antennas 40′) coupled to the antenna patch support (150) on the second face by solder or an adhesive (see [0046]).
Mow does not explicitly disclose: the connector comprising at least one of: a coaxial cable connector, a flat cable connector; and one or more “antenna patches” coupled to the antenna patch support. 
However, Mow in [0040] teaches that transmission line paths may be used to couple antenna structures such as one or more antennas in an array of antennas to transceiver circuitry 90. Transmission lines in device 10 may include coaxial cable paths, microstrip transmission lines, stripline transmission lines, edge-coupled microstrip transmission lines, edge-coupled stripline transmission lines, transmission lines formed from combinations of transmission lines of these types, etc.
In addition, Mow in paragraphs 37 teaches that antennas 40 in wireless communications circuitry 34 may be formed using any suitable antenna types. For example, antennas 40 may include antennas with resonating elements that are formed from loop antenna structures, patch antenna structures, inverted-F antenna structures, slot antenna structures, planar inverted-F antenna structures, monopoles, dipoles, helical antenna structures, Yagi (Yagi-Uda) antenna structures, hybrids of these designs, etc... Different types of antennas may be used for different bands and combinations of bands. For example, one type of antenna may be used in forming a local wireless link antenna and another type of antenna may be used in forming a remote wireless link antenna
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the transmission lines (coaxial cables) and to replace antennas 40’ for patch antennas according to Mow to produce an electronic assembly with the connector as claimed in order to interconnect circuitry and antennas on the printed circuit 150 (antenna module) to other circuitry in the device (electronic assembly) (See Mow [0056]); and because antennas in an electronic assembly may be formed using any suitable antenna types (Mow [37] and [42])
Mow does not disclose: wherein at least one of the one or more antenna patches is under the IC package. 
However, in the same field of endeavor, Ouyang in figure 11 teaches an electronic assembly, comprising:  one or more antenna patches (antenna elements 40′, see [53 and 57]) coupled to the antenna patch support (substrate 118) on the second face by solder or an adhesive (see [53]), wherein at least one of the one or more antenna patches (40’) is under the IC package (transceiver circuitry 122).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ at least one of the one or more antenna patches under the IC package as taught by Ouyang in the electronic assembly according to Mow to form the claimed invention in order to form a system-in-package structure that incorporates both antenna circuitry 122 (e.g., transceiver circuitry 46B, circuits 114, etc.) and antenna elements 40′. (Ouyang [55])

Regarding claim 56, Mow in figure 8 discloses an electronic device, wherein the antenna patch support (150) includes a printed circuit board. (See [0049]) 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Mow and Ouyang, as applied to claim 55 above, and further in view of Kim et al. (US Pub. 2019/0173176. “Kim”).

Regarding claim 57, Mow does not disclose: wherein the IC package is coupled to a first set of conductive contacts on the first face, and the one or more antenna patches are coupled to a second set of conductive contacts on the second face.
However, in the same filed of endeavor, Kim in figures 12A-12B teaches an electronic assembly wherein the IC package (1300) is coupled to a first set of conductive contacts (electrical connection structure 1290a) on the first face, and the one or more antenna patches (patch antenna patterns 1110) are coupled to a second set of conductive contacts on the second face (see pads at bottom end of 1120b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the first and second set of conductive contacts of Kim in the electronic assembly of Mow and Ouyang to form the claimed invention in order to ensure a solid electrical connection between antenna patches and integrated circuit components. 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Mow and Ouyang, as applied to claim 55 above, and further in view of Hong et al. U.S. Pub. No. 2019/0131691.

Regarding claim 58, Mow is silent on disclosing: wherein the antenna patch support includes a cavity in a face, and at least one of the antenna patches is coupled to the face of the antenna patch support over the cavity.
However, in the same field of endeavor,  Ouyang in figure 11 teaches an electronic assembly wherein the antenna patch support (118) includes a cavity in a face, and at least one of the antenna patches (40’) is coupled to the face of the antenna patch support (118) over the cavity.
Moreover, Hong in figure 2B teaches an electronic assembly wherein the antenna patch support (support member 230) includes a cavity (through-hole 232) in a face, and at least one of the antenna patches (antenna 250) is coupled to the face of the antenna patch support (230) over the cavity (232).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna patch support according to Hong and/or Ouyang in the electronic assembly of Mow to form the claimed invention in order to increase isolation between antenna elements and enhance directionality. (Hong Para. 63-64) Additionally, in order to form a system-in-package structure that incorporates both antenna circuitry 122 (e.g., transceiver circuitry 46B, circuits 114, etc.) and antenna elements 40′. (Ouyang [55])

Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Mow and Ouyang, as applied to claim 55 above, and further in view of Akkermans et al. U.S. Pub. 2009/0256752.

Regarding claim 59, Mow does not disclose wherein the antenna patch support includes a cavity in a face, a first antenna patch is coupled to the face at a first location, a second antenna patch is coupled to the face at a second location, and the cavity is between the first location and the second location.
However, Akkermans in figure 1 teaches an electronic assembly wherein the antenna patch support (substrate 102) includes a cavity (vent hole(s) 152) in a face, a first antenna patch (patches 104) is coupled to the face at a first location, a second antenna patch (104) is coupled to the face at a second location, and the cavity (152) is between the first location and the second location.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow, Ouyang and Akkermans to form the claimed invention in order to avoid issues from hot gases during the PCB manufacturing process, having little effect on the antenna performance (Akkermans para. 35)

Regarding claim 60, Mow and Akkermans do not explicitly disclose an electronic assembly wherein a height of the antenna module is less than 3 millimeters.
However, Akkermans in paragraph 32 teaches that in these type of antenna applications/assemblies thickness has to be considered in the design process; and a person having ordinary skill in the antenna and packaging arts will know how to take the thickness into account and how to employ high precision PCB fabrication techniques to make embodiments of the invention using several substrate layer. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow, Ouyang and Akkermans to form the claimed invention because thickness of an electronic module as claimed can be achieved by persons having ordinary skill in the antenna and packaging arts (Akkermans para. 32)

Regarding claim 61, Mow does not disclose: further comprising one or more connectors on the IC package, wherein the antenna board includes one or more holes, and the one or more connectors extend through corresponding ones of the one or more holes.
However, Akkermans in figure 1 teaches an electronic assembly further comprising one or more connectors on the IC package (pads 130, 132, 118), wherein the antenna board (112) includes one or more holes (vias 190, 124 and 140), and the one or more connectors extend through corresponding ones of the one or more holes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow, Ouyang and Akkermans to form the claimed invention in order to use the vias to feed signals to the antenna elements and radiate frequencies effectively.

Claims 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. U.S. Pub. No. 2016/0049723, in view of Mow et al. (US Pub. 2018/0026341, “Mow” as disclosed in Applicant’s IDS). 
 
Regarding claim 62, Baks in figure 1A discloses an antenna board, comprising: a circuit board (package carrier 110) having a first face and an opposing second face, wherein the first face comprises conductive contacts (C4 connections 170) configured for coupling to an IC package (RFIC chip 130); a bridge structure (package cover 120) coupled to the second face of the circuit board (110) at a first end of the bridge structure (120) and at a second end of the bridge structure (120), wherein an air cavity (160) is present between the circuit board (110) and the bridge structure (120); and one or more antenna patches (patch antenna elements 124-1-4) coupled to the bridge structure (120) under the conductive contacts (170).
Baks does not disclose: and a connector is coupled on the first face, the connector comprising at least one of: a coaxial cable connector for transmitting signals into and out of the antenna board, a flat cable connector for transmitting signals into and out of the antenna board, and a fastener for securing the antenna board to a chassis. 
However, in the same field of endeavor, Mow in figure 8 discloses an antenna board, comprising: a circuit board (printed circuit 150) having a first face and an opposing second face; and a connector (168) is coupled on the first face, the connector for transmitting signals into and out of the antenna board (see [0056]), and a fastener (screw 166 or other fasteners) for securing the antenna board (150) to a chassis (12).
Even though Mow does not explicitly disclose: the connector comprising at least one of: a coaxial cable connector, and a flat cable connector, Mow in [0040] teaches that transmission line paths may be used to couple antenna structures such as one or more antennas in an array of antennas to transceiver circuitry 90. Transmission lines in device 10 may include coaxial cable paths, microstrip transmission lines, stripline transmission lines, edge-coupled microstrip transmission lines, edge-coupled stripline transmission lines, transmission lines formed from combinations of transmission lines of these types, etc.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the transmission lines (coaxial cables) according to Mow in the antenna board according to Baks to produce the connector as claimed in order to interconnect circuitry and antennas on the printed circuit 150 (antenna module) to other circuitry in the device (electronic assembly). (See Mow [0056]) 

Regarding claim 63, Baks in figure 1A discloses an antenna board wherein the bridge structure (120) has a curved shape or a substantially planar shape.

Regarding claim 64, Baks in figures1A-8 teaches an antenna board wherein the bridge structure (120) has a first face (first side 121-1) and an opposing second face (121-2), the first face (121-1) is between the second face and the circuit board (110), and one or more antenna patches (124) are coupled to the first face (121-1).

Regarding claim 65, Baks in figure 6 discloses an antenna board wherein one or more antenna patches (624) are coupled to the second face (121-2).

Regarding claim 66, Baks in figures 1A and 6 discloses an antenna board wherein the bridge structure (120) is coupled to the circuit board (110) by solder or an adhesive (array of solder balls). 

Response to Arguments
Applicant’s arguments with respect to claim 55 and 62 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845